Citation Nr: 0003998	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  94-43 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of post-traumatic stress disorder, currently rated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Carol Ponton, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1974.

In a decision dated February 25, 1998, the Board denied an 
increased rating for post-traumatic stress disorder, found 
new and material evidence had not been received to reopen a 
claim for service connection for rheumatoid arthritis, and 
denied service connection for a skin disorder, lung disorder, 
cirrhosis, hypertension and a lumbar spine disability.  A 
claim for total rating for compensation based on individual 
unemployability was remanded.

The veteran appealed the Board's decision to the U. S. Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court).  In [citation redacted], a joint motion to remand the issue 
of entitlement to an increased rating for post-traumatic 
stress disorder was entered.  The remaining issues were 
dismissed by agreement.


REMAND

On appeal to the Court, the veteran counter-designated VA 
Medical Center mental health treatment records and VA 
vocational rehabilitation counseling records not associated 
with the claims folder at the time the Board's decision was 
rendered.  The joint motion directed the development of this 
additional evidence.

The Court also directed consideration of whether staged 
ratings were appropriate pursuant to Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

In January 2000, the veteran through his attorney stated that 
he had no further argument or evidence to submit.

Accordingly, this claim is REMANDED for the following action:

1.  The RO will develop all VA Medical 
Center mental health treatment records 
and VA vocational rehabilitation 
counseling records and associate them 
with the claims folder.

2.  The RO shall consider whether staged 
ratings are appropriate regarding the 
assignment of a 30 percent evaluation for 
post-traumatic stress disorder in the 
March 1995 rating decision from July 5, 
1994.

3.  The RO should schedule the veteran 
for a psychiatric examination.  The 
claims file must be made available to the 
examiner.  It is requested that the 
examination report correspond to the 
regulatory criteria, include a GAF, and 
an explanation of the GAF.  

4.  The RO shall comply with each and 
every element in the September 1999 joint 
motion.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




